MEMORANDUM OPINION
                                           No. 04-12-00308-CV

                                     IN RE Bobby RILEY, Relator

                                    Original Mandamus Proceeding 1

PER CURIAM

Sitting:         Sandee Bryan Marion, Justice
                 Steven C. Hilbig, Justice
                 Marialyn Barnard, Justice

Delivered and Filed: May 30, 2012

PETITION FOR WRIT OF MANDAMUS AND MOTION FOR TEMPORARY RELEF
DISMISSED

           On May 18, 2012, Relator Bobby Riley filed a petition for writ of mandamus and a

motion for temporary relief. In response, this court issued a stay in cause number 11-09-12583-

ZCVAJA, Zavala County, Texas. Subsequent to such order, Relator Bobby Riley filed a Motion

to Dismiss Petition for Writ of Mandamus and Withdraw Motion for Emergency Temporary

Relief based on the parties’ Rule 11 Agreement. On May 18, 2012, this court lifted the stay.




1
 This proceeding arises out of Cause No. 11-09-12583-ZCVAJA, styled Longview Energy Company, v. The Huff
Energy Fund, L.P., WRH Energy Partners, L.L.C., W.R. Huff Asset Management Co., William R. “Bill” Huff, Rick
D’Angelo, Ed Dartley, Bryan Bloom, Riley-Huff Energy Group, L.L.C., and Bobby Riley and The Huff Energy Fund,
L.P. WRH Energy Partners, L.L.C., W.R. Huff Asset Management Co., William R. “Bill” Huff, Rick D’Angelo, Ed
Dartley, Bryan Bloom and Riley-Huff Energy Group, L.L.C. v. Robert Gershen, David Fuller, Randy Waesche,
Harold Carter, Tom Vessels, Rick Pearce, and George Keane, pending in the 365th Judicial District Court, Zavala
County, Texas, the Honorable Amado J. Abascal, III presiding.
                                                                           04-12-00308-CV


Accordingly, the petition for writ of mandamus and motion for emergency relief are hereby

dismissed.

                                            PER CURIAM




                                          -2-